Citation Nr: 0123743	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-14 222	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Evaluation of service-connected upper respiratory condition 
manifested by sinus pressure/pain, congestion, cough, 
headaches and ear pain as due to an undiagnosed illness, 
evaluated as 30 percent disabling from November 2, 1994.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1977 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection and 
assigned a 30 percent disability rating effective from 
November 2, 1994.  

The case was previously before the Board in September 2000.  
The Board issued a decision that month that denied the 
veteran's claim for a higher rating for this disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).

During the pendency of the appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at Chapter 51 
of United States Code), Public Law 106-475.  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim.  The VCAA also modified VA's duty to assist claimants 
in the development of their claims.  

The Secretary's representative submitted to the Court an 
unopposed motion for remand and to stay proceedings in 
February 2001.  The Court granted the motion that same month, 
vacating and remanding the case to the Board for 
consideration of the potential applicability of the VCAA.  


REMAND

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue as an appeal from the 
original rating of 30 percent.  This requires consideration 
of whether a higher rating is warranted at any point since 
the award of service connection.  Fenderson, supra.  

As noted in the Introduction, the VCAA was enacted during the 
pendency of the appeal of the prior Board decision.  In the 
case of Holliday v. Principi, 14 Vet. App. 280 (2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, at 289.  VA has recently 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

As this case requires additional development in order to 
properly and fairly adjudicate the veteran's claim, a remand 
is in order.  As such consideration of the veteran's claim in 
light of the Veterans Claims Assistance Act of 2000, as 
implemented by VA in the newly promulgated regulations, is 
required.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that evidence associated with the claims 
folder indicates that the veteran resigned from the Air 
National Guard on his own in 1995.  He was not separated or 
released due to a physical disability.  The veteran submitted 
a statement in May 2000 wherein he stated that he was no 
longer physically able to work as a millwright and had taken 
a supervisor's job.  He alleged that the new job required him 
to take a pay cut.  He also said that he missed 16 days of 
work in 1999 because of his "illness."  The veteran should 
be contacted and advised to provide objective evidence of the 
need to switch jobs because of his service-connected 
disability and that it represents a reduction in income.  He 
should also be advised to provide objective documentation of 
days missed from work that can be attributed to his service-
connected disability. 

Because of the delay in time associated with processing a 
case appealed to the Court, the Board also finds that the 
medical evidence of record is too stale to provide a fair 
assessment of the veteran's current level of disability as 
well as the level of disability from the effective date of 
the award of 30 percent.  Accordingly, upon remand the 
veteran must be afforded a thorough and contemporaneous 
medical examination.   See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one). 

In that regard, the Board notes that the veteran's disability 
has been determined to involve the upper respiratory tract as 
evidenced by the September 1995 rating decision (rated as 
analogous to chronic sphenoid sinusitis).  Upon remand by the 
Board in September 1999, a "respiratory" examination was 
requested.  The RO obtained a respiratory examination that 
addressed the status of the veteran's lower respiratory 
system in November 1999.  While the Board remand was less 
than explicit in regard to the type of examination requested, 
the examination report contained few objective findings 
regarding the veteran's upper respiratory tract.  The RO 
should ensure that an appropriate ear, nose, and throat (ENT) 
examination is obtained as provided for in the action 
paragraph below.

The Board also notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Therefore, it is imperative that examination appropriate to 
the nature of the service-connected disability be provided 
and the reported symptomatology and findings be evaluated 
under the appropriate rating criteria as determined by the 
RO.

Finally, it should be pointed out that the veteran requested 
a hearing before a member of the Board at the RO when he 
filed his appeal in March 1996.  Subsequently, when filing an 
appeal in May 1998 of an issue not now before the Board, he 
indicated that he did not want a hearing before the Board.  
Nevertheless, because this later expression appeared in the 
context of an appeal unrelated to the rating issue now before 
the Board, the Board believes that clarification of the 
veteran's intent in this regard should be sought.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured. 

2.  The veteran has alleged that he had 
to change jobs at work because of 
symptoms associated with his service-
connected disability.  He claims that 
his earnings are less at the new job.  
He also claimed that he lost 16 days as 
a result of his disability.  He should 
be advised to provide objective evidence 
to show that any change in job is 
related to his disability and that his 
earnings have been reduced as a direct 
result.  He should also be advised to 
provide objective evidence of any work 
missed due to his service-connected 
disability.

3.  The veteran should then be accorded 
a VA ENT compensation and pension 
examination to determine the severity of 
his service-connected disability.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
Findings should be made so that 
pertinent rating criteria may be 
applied.  The claims folder and a copy 
of this remand should be provided to the 
examiner prior to the examination.  All 
opinions should be supported by the 
evidence of the record and the examiner 
should specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.

4.  Thereafter, the RO should re-
adjudicate this claim.  The RO should 
consider both the old and the revised 
rating criteria for respiratory 
disorders, applying those criteria found 
to be more favorable to the veteran.  
The RO should also determine whether 
staged ratings are warranted under 
Fenderson.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The veteran should be asked to say 
whether he still wants a hearing before 
a member of the Board at the RO.  If so, 
arrangements for such a hearing should 
be made by the RO.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


